Young, J.,
dissenting:
Respectfully, I dissent. I would remand for a redetermination under NAC 616.678(6).
The majority concedes that NAC 616.678(6) was the appropriate section to consult in calculating Jessop’s earning history. The majority states that because Jessop did not have a four-week earning history prior to the injury, it was appropriate for the appeals officer to calculate Jessop’s wage based on the earnings of other employees performing the same work. However, the majority holds that it was error for the appeals officer to use earning figures from co-employees which did not predate Jessop’s injury. The majority at this point takes an illogical turn in its analysis. Instead of remanding the case for a recalculation of Jessop’s earnings using co-workers’ wage information which predated Jessop’s injury, the majority advocates ignoring the section altogether and applying subsection (7) stating that “the application of subsection (6) of NAC 616.678 was unreasonable in the instant case.” I do not see how using post-injury earning data from Jessop’s co-workers renders the application of subsection (6) unreasonable or unfair. Additionally, I do not see the logic in failing to remand the case for recalculation based on subsection (6) using pre-injury data of Jessop’s co-workers.
I also disagree with the majority’s instruction that the appeals officer should use subsection (7) in recalculating Jessop’s wage. Subsection (7)(a) refers the appeals officer to NAC 616.670 through 616.688. The only provision within those sections which applies to Jessop as a pieceworker with less than four weeks work history is NAC 616.678(6). The majority states that subsection (6) is unreasonably applied in this case and directs the appeals officer not to use the section. Subsection (7)(b) instructs the appeals officer to calculate Jessop’s average monthly wage using the hourly wage on the date of injury. Jessop is a pieceworker whose wage cannot be reduced to an hourly figure. Therefore, subsection (7)(b) is inapplicable to this case. I am not sure on what the majority would have the appeals officer base the calculation, if the officer cannot use either subsection (6) for piecework*892ers or subsection (7)(b) because Jessop’s earnings cannot be reduced to an hourly wage.
Without expressly stating so, the majority impliedly would have the appeals officer calculate Jessop’s average wage using Jessop’s post-injury earnings. NAC 616.678(8) provides: “The period used to calculate the average monthly wage must consist of consecutive days, ending on the date on which the accident or disease occurred, or the last day of the payroll period preceding the accident or disease if this period is representative of the average monthly wage.” (Emphasis added.) The majority apparently advocates using employment “history” which occurs after the injury to determine the average monthly wage. The majority’s view of history flies in the face of the express directive of NAC 616.678(8).
Public policy dictates that it is unwise to allow history to occur after the injury. The majority’s interpretation of a worker’s earning history is subject to manipulation which could unjustly increase benefits. The employer can easily hire the worker back, after an injury, at an inflated wage in order to boost the calculation of the worker’s average wage. An employer is not necessarily disadvantaged by inflating the worker’s wages upon rehiring. There is no disadvantage to employers whose businesses are closing or employers who are about to declare bankruptcy because they will no longer be paying into SIIS. Likewise, employers who are already paying the statutory maximum premium (or close to it) will not be harmed by hiring the injured worker back at a higher wage because they will not be required to pay more for the insurance coverage.
The majority construes NAC 616.678 contrary to its clear meaning. Where the language of a worker’s compensation statute is clear and unambiguous, this court is not empowered to go beyond the face of the statute and lend it a construction contrary to its clear meaning. Spencer v. Harrah’s Inc., 98 Nev. 99, 101-102, 641 P.2d 481, 482 (1982). It is not within this court’s province to question the wisdom of the statute, even where the court is sympathetic to a worker’s claim. Id.
Further, during oral argument, SIIS informed this court that its practice is to determine a worker’s average monthly wage using earnings up to the date of the injury. The construction placed on a statute by the agency charged with the duty of administering it is entitled to deference. Jones v. Rosner, 102 Nev. 215, 217, 719 P.2d 805, 806 (1986).
The majority’s method of calculation will result in an undue administrative burden to SIIS because a worker’s duties and pay often change once the worker returns to work after an injury. Unfair and unreasonable results may occur as well. Workers may *893be disadvantaged if their pay decreases upon returning to work, especially for pieceworkers who may not be able to produce at their pre-injury level.
The period used to calculate the average monthly wage ends on the date of the injury. NAC 616.678(8). If a history of earnings for a pieceworker is unavailable for at least four weeks, the appeals officer must calculate the average monthly wage based on the earnings of other employees doing the same work. NAC 616.678(6). The majority’s method of calculating the average monthly wage is contrary to the regulations, is open to manipulation, and may result in unfair and unreasonable results. I therefore dissent.